Petition for Writ of Injunction Denied and
Memorandum Opinion filed October 5, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00934-CV

In Re Rino Punnoose Kalathil,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF INJUNCTION

MEMORANDUM
 OPINION
On October 4, 2010, relator Rino Punnoose Kalathil
filed a petition for writ of injunction in this court.  See Tex. Gov’t
Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this court to compel the Honorable Robert J. Kern,
presiding judge of the 387th District Court of Fort Bend County to restrain
Susan Kalathil, the real party in interest from “prosecuting her ‘Petition for
Post Divorce Division of Undisclosed Property’ in order to preserve this Court’s
jurisdiction over the subject matter of the pending mandamus, and to prevent Rino
from being irreparably harmed.”
The purpose of a writ of injunction is to enforce or
protect the appellate court’s jurisdiction.  Holloway v. Fifth Court of
Appeals, 767 S.W.2d 680, 683 (Tex.1989) (orig.proceeding); In re Olson,
252 S.W.3d 747 (Tex. App.—Houston [14th Dist.] 2008, orig. proceeding).  The
writ is typically used to protect the subject matter of an appeal or to
prohibit an unlawful interference with the enforcement of a superior court’s
orders and judgments.  See Holloway, 767 S.W.2d at 683.  In this case,
there is no appeal pending to be protected, nor is there an allegation of
unlawful interference with the enforcement of a superior court’s orders. 
Therefore, a writ of injunction is inappropriate.  
Relator has not established entitlement to the
extraordinary relief of a writ of injunction.  Accordingly, we deny relator’s
petition for writ of injunction.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Yates and
Anderson.